DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 8/26/22, with respect to the rejection(s) of claim(s) 1-12 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 8, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN 101792931) and in view of Qadri, S.B. et al. “Size-induced transition-temperature reduction in nanoparticles of ZnS”.
Qi describes a single crystal metal sulfide compound (title, para. 6) with the formula: MSx, where x is 1-3 and M is a metal, such as zinc (para. 6).  The method of making the material combines sulfur powder with metal powder and mixing them in a ball mill (para. 10).  The mixture is heated at a temperature of 105-200 degrees C and then another temperature of 200-800 degrees C (claim 3).
Qi does not specifically state that the heating is performed under annealing conditions.
Qadri describes a size-induced temperature reduction in nanoparticles of ZnS (title).  The reference explains that ZnS is an important material for a variety of applications (introduction, lines 1-2).  Size of the particles have recently attracted more attention because of their novel electronic properties (introduction, lines 3-4).  Qadri explains that when zinc sulfide nanoparticles are annealed at various temperatures, the particle sizes may be adjusted (see table 1, particle size).  The temperature ranges varied from room temperature to 500 degrees C (table 1).  The reference explained that when the temperature was as low as 400 degrees C, the phase structure could also be modified to the wurtzite structure (abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anneal the ZnS made in Qi in the temperature range of about room temperature to 500 degrees C, as taught by Qadri because annealing at these temperature ranges produces desired ZnS phases and particle size ranges.

	As to Claim 7 and 8, Qi teaches that their process is conducted without a solvent or water or surfactants, stabilizers or additives. 

	As to Claim 10, in addition to the rejection of Claim 1.  Qadri describes formation of particles (see table 1). 

	As to Claim 12, Qi teaches that the process of heating is performed in argon atmosphere (Description).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Qadri as applied to claim 1 above, and further in view of Chen (CN 104831063).
Chen describes milling the zinc sulfide until they are homogenized followed by heating (Description).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mill until the zinc and sulfide mixture is homogenized, as taught by Chen for use with Qi and Qadri because milling until a compound is homogenized is a known and expected result of mixing.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Qadri as applied to claim 1 above, and further in view of Stephanoff, Nicholas, et al. (US Pat.: 3317145).
Stephanoff explains that some compounds, such as alumina, silica and zirconia, tend to agglomerate while moist and that this agglomeration tends to interfere with the process of pulverization since the particles cannot easily impinge against each other when they are adhered (col. 1, lines 16-24).  Also, Stephanoff explains that these inorganic materials tend to clog the apparatus using them (col. 1, lines 25-27).  As a solution to this, Stephanoff describes use of grinding devices for these materials that mills in the presence of a hot gaseous fluid (col. 1, lines 51-54).  One of these is a grinding device that whirls the particles in a vortex (col. 4, lines 15-17, whirls in a vortex so that they pulverize each other).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a vortex grinder, as taught by Stephanoff for use with Qi and Qadri because votex grinders are known to overcome the issues of agglomeration and clogging.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Qadri as applied to claim 1 above, and further in view of Park (US Pat.: 6017425).
Qi does not specifically state the ratio of each material.
Park describes a composition that includes ZnS (col. 3, line 16-17) and describes a method of making that composition (col. 3, lines 43-46).  The method involves mixing zinc and sulfur at a predetermined molar ratio in a ball mill, mixing that mixture by centrifuge and heated (col. 3, lines 47-49).  As to the ratio, Park teaches that the ratio of zinc to sulfur can range from 1:0.7 to 1: 1.5 (col. 3, lines 53-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio of zinc to sulfur is from 1: 0.7 to 1:1.5, as taught by Park for use with Qi and Qadri because this ratio is known to be effective for making ZnS.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Qadri as applied to claim 1 above, and further in view of Lin (CN 101249982).
Lin describes a method of preparing blended zinc sulfide nanoparticles (abstract).  As to the size, Lin discloses manufacturing zinc sulfide particles in a size range of 5-20nm for use in light emitting devices (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a particle size of 5-20nm, as taught by Lin for use with the zinc sulfide of Qi and Qadri because this size range is effective for use in light emitting devices.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Qadri as applied to claim 1 above, and further in view of Fujita (US Pat.: 4340839).
Fujita explains that the conventional method of making zinc sulfide is by heating the material in inert or sulfiding atmospheres (col. 1, lines 26-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the zinc sulfide in an inert atmosphere, as taught by Fujita for use with Qi and Qadri because heating the presence of inert gas is a conventional means of making zinc sulfide.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi and Qadri as applied to claim 1 above, and further in view of Kappe (WO 0134723).
Kappe describes a zinc sulfide (title).  The material is annealed (abstract).  Kappe explains that the conditions of annealing is performed in the presence of nitrogen (step 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anneal the product in the presence of nitrogen, as taught by Kappe for use with Qi and Qadri because it is known to effectively anneal this way.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Qi and Qadri disclose use of a zinc source to make zinc sulfide, but does not disclose that the zinc precursor used is a zinc oxide material, such as hydrozincite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
October 7, 2022